       Case 4:20-cv-00596-RDP-JHE Document 38 Filed 06/22/20 Page 1 of 1                                  FILED
                                                                                                 2020 Jun-22 PM 12:21
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

 SARAIL MICHAEL ARCHILLA, et al,                   }
                                                   }
         Petitioners,                              }
                                                   }
 v.                                                }    Case No.: 4:20-cv-00596-RDP-JHE
                                                   }
 DIANNE WITTE, et al.,                             }
                                                   }
         Respondents.                              }


                                              ORDER

        This case is before the court on Petitioners’ Notice of Voluntary Dismissal Pursuant to

Rule 41(a)(1)(A)(i), filed on June 19, 2020. (Doc. # 37). Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), Petitioners have voluntarily dismissed their habeas petition without

prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(i)-(ii) (“[T]he plaintiff may dismiss an action without a

court order by filing a notice of dismissal before the opposing party serves either an answer or a

motion for summary judgment . . . . Unless the notice . . . states otherwise, the dismissal is without

prejudice.”). In this case, neither an answer nor a motion for summary judgment has been filed by

any opposing party, so the case may be voluntarily dismissed without a court order under Rule 41.

The Clerk of Court is DIRECTED to close this case.

       Costs are taxed as paid.

       DONE and ORDERED this June 22, 2020.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE
